Case 1:19-cv-03005-TWP-TAB Document 31 Filed 04/30/20 Page 1 of 7 PageID #: 124




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

HEATH RUTHEFORD,                                        )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )     No. 1:19-cv-03005-TWP-TAB
                                                        )
YVONNE A. Nurse,                                        )
YOKO SAVINO Dr.,                                        )
TAMERA SMITH Nurse,                                     )
                                                        )
                              Defendants.               )

                                 Order Denying Summary Judgment

        Plaintiff Heath Rutheford, an inmate at the Correctional Industrial Facility (CIF), brings

 this action pursuant to 42 U.S.C. § 1983 alleging that he has not received adequate medical care

 after suffering a seizure. The defendants move for summary judgment arguing that Mr. Rutheford

 failed to exhaust his available administrative remedies before filing this lawsuit. For the following

 reasons, the motion for summary judgment, dkt. [20], is denied. In addition, the defendants are

 directed to show why summary judgment on this defense should not issue in favor of the plaintiff.

                                           I. Standard of Review

        Summary judgment should be granted “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The party seeking summary judgment “bears the initial responsibility of informing the

 district court of the basis for its motion and identifying” designated evidence which

 “demonstrate[s] the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

 317, 323 (1986).




                                                    1
Case 1:19-cv-03005-TWP-TAB Document 31 Filed 04/30/20 Page 2 of 7 PageID #: 125




         Once the moving party has met its burden, “the burden shifts to the nonmoving party to

 ‘come forward with specific facts showing that there is a genuine issue for trial.’” Cincinnati Life

 Inc. Co. v. Beyrer, 722 F.3d 939, 951 (7th Cir. 2013) (quoting Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 587 (1986)). A disputed fact is material if it might affect the outcome

 of the suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941–42 (7th Cir. 2016). “A

 genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury could

 return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir.

 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

                                       II. Statement of Facts

         The following statement of facts was evaluated pursuant to the standards set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light most

 favorable to Mr. Rutheford as the non-moving party with respect to the motion for summary

 judgment. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th Cir. 2018).

     A. The Offender Grievance Process

         Every inmate is provided with a copy of the Indiana Department of Correction (IDOC)

 Offender Grievance Process when they first enter CIF. Dkt. 22-1, ¶ 6. The Offender Grievance

 Process provides a mechanism for inmates to express complaints regarding topics of concern

 within the facility. Id.

         The grievance process consists of four steps. Dkt. 22-3 at § IV. First, the inmate must

 attempt to resolve his concern informally. Id. at §§ IV, X. Second, if the inmate is unable to reach

 a satisfactory informal resolution, he must file a written grievance no later than ten business days

 after the incident. Id. at §§ IV, XI. Third, if the inmate is dissatisfied with the response to his


                                                  2
Case 1:19-cv-03005-TWP-TAB Document 31 Filed 04/30/20 Page 3 of 7 PageID #: 126




 written grievance, he must appeal the response in writing to the Warden or his designee within five

 business days. Id. at §§ IV, XII. Fourth, if the inmate is dissatisfied with the response to his appeal,

 he must appeal that response in writing to the Department Offender Grievance Manager within

 five business days. Id. at §§ IV, XIII.

     B. Mr. Rutheford’s Grievance

         On June 6, 2019, Mr. Rutheford submitted a grievance that stated the following (errors in

 original):

         This is the 2nd one of these that I’ve put in. I had a seizure on 5-4-2019 at about
         6:30 pm when it happen it I busted my lip open real bad. I went to tell the guards
         what happened about my lip and teeth bang loose and to go to medical. They called
         medical and medical said the cut wasn’t bad enough to go. So Sgt. Murry took pics
         of the cut and took them down to medical. I tried to get the pics but now they saying
         they ain’t got them. They have the camera where the pictures was taken. If I am
         saying I had a seizure why wasn’t medical wantin to see me. I had to tell them I
         was having problems breathing just to get there. She gave me tape and waited to
         see it the next day and never called me down. I put in all kinds of sick call and the
         next time I was seen was on 5/14/19. Now I have loose teeth & a very bad scar &
         am afraid that since no medical care was given that my teeth may die and turn gray.

 Dkt. 22-2 at 12 (emphasis added).

         The following day, the grievance specialist rejected and returned the grievance, noting the

 following error:

         X__ Other: Untimely Filing, An offender wanting to submit a grievance on an
         issue that he/she has been unable to resolve informally shall submit a completed
         State Form 45471, “Offender Grievance,” no later than ten (10) business days from
         the date of the incident giving rise to the complaint or concern to the Offender
         Grievance Specialist. I would suggest submitting a Request for HealthCare form
         and/or contacting the HSA directly first regarding any questions/concerns you have
         sir first.

 Dkt. 22-2 at 11. Mr. Rutheford submitted no more grievances concerning his medical treatment

 for his seizure, though he did complete the grievance process for an unrelated incident where he

 was burned by coffee at work. Id. at 2–8.



                                                    3
Case 1:19-cv-03005-TWP-TAB Document 31 Filed 04/30/20 Page 4 of 7 PageID #: 127




                                           III. Discussion

        The defendants argue that Mr. Rutheford failed to exhaust his available administrative

 remedies as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), before

 he filed this lawsuit. The PLRA requires that a prisoner exhaust his available administrative

 remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v.

 Nussle, 534 U.S. 516, 524-25 (2002). “[T]he PLRA’s exhaustion requirement applies to all inmate

 suits about prison life, whether they involve general circumstances or particular episodes, and

 whether they allege excessive force or some other wrong.” Id. at 532 (citation omitted).

         “Proper exhaustion demands compliance with an agency’s deadlines and other critical

 procedural rules because no adjudicative system can function effectively without imposing some

 orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

 (footnote omitted); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) (“In order to

 properly exhaust, a prisoner must submit inmate complaints and appeals ‘in the place, and at the

 time, the prison’s administrative rules require.’”) (quoting Pozo v. McCaughtry, 286 F.3d 1022,

 1025 (7th Cir. 2002)). “In order to exhaust administrative remedies, a prisoner must take all steps

 prescribed by the prison’s grievance system.” Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004).

        While a prisoner “must exhaust available remedies,” he “need not exhaust unavailable

 ones.” Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). An administrative procedure is unavailable

 when 1) the process operates as a “simple dead end,” 2) when it is so opaque that it is incapable of

 use, and 3) when “prison administrators thwart inmates from taking advantage of a grievance

 process through machination, misrepresentation, or intimidation.” Id. at 1859-60.

        To support the motion for summary judgment, the defendants argue that Mr. Rutheford

 “failed to file a timely grievance regarding the allegations made in his Complaint, despite receiving



                                                  4
Case 1:19-cv-03005-TWP-TAB Document 31 Filed 04/30/20 Page 5 of 7 PageID #: 128




 specific instructions, and despite having access to the IDOC grievance policies and procedures. …

 Even assuming Plaintiff’s June 6, 2019 grievance was proper, it was filed too late, as the IDOC

 grievance policy request [sic] that it be filed within 10 days.” Dkt. 21 at 7. Mr. Rutheford replied

 that he did file a complaint within ten days, but he received nothing back and he believed prison

 administrators lost it on purpose “because of what was going on.” Dkt. 241 at 1; see also dkt. 1 at

 2 (“I have attempted to file certain grievances but it seems I can get no relief because the

 Defendants and the “Grievance Department” have refused to allow the process of my

 administrative remedies to exhaust properly.”). The defendants responded that Mr. Rutheford

 provided no documentation that he filed the grievance within ten days or that the grievance process

 was unavailable to him. Dkt. 26 at 2–3.

         It is the defendants’ burden to establish that the administrative process was available to

 Mr. Rutheford. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) (“Because exhaustion is

 an affirmative defense, the defendant must establish that an administrative remedy was available

 and that [the plaintiff] failed to pursue it.”). They have failed to do so. First, Mr. Rutheford is

 alleging that prison staff purposely lost his first grievance, so there would be no paper document

 for him to produce. Second, the rejected grievance supports Mr. Rutheford’s contention that he

 attempted to timely file a grievance, as it begins, “This is the 2nd one of these that I’ve put in.”

 Further, the grievance specialist rejected Mr. Rutheford’s grievance for untimeliness despite the

 fact that the policy allows the grievance specialist “the discretion to consider a grievance that does

 not conform to the rules if there is good cause for the violation.” Dkt. 22-3 at 10. A missing or

 ignored first grievance seems to provide good cause. But because the grievance specialist rejected



 1
  Although Mr. Rutheford’s motion, dkt. [24], was for the appointment of counsel, the Court treated it as
 his response to the defendants’ summary judgment motion because he responded to their allegations that
 he did not exhaust. See dkt. [25].
                                                    5
Case 1:19-cv-03005-TWP-TAB Document 31 Filed 04/30/20 Page 6 of 7 PageID #: 129




 the grievance, there was no way for Mr. Rutheford to continue to the next step in the grievance

 process. Considering the facts in the light most favorable to Mr. Rutheford as the non-movant,

 Mr. Rutheford has produced enough evidence to show that prisoner administrators thwarted his

 attempt to pursue the grievance process, rendering it unavailable to him. Ross, 136 S. Ct. at 1860.

        Accordingly, the defendants’ motion for summary judgment, dkt. [20], is denied.

                         IV. Rule 56(f) Notice and Further Proceedings

        The current record before the Court shows that there are no genuine issues of material fact

 on the exhaustion defense and that the plaintiff is entitled to summary judgment on this defense.

 Therefore, pursuant to Rule 56(f)(1), the Court gives the defendant notice of its intent to grant

 summary judgment in the plaintiff’s favor on this issue. The defendants shall have through May

 29, 2020, in which to respond to the Court’s proposal. The defendants’ response should identify

 disputes of material fact or legal arguments that the defendants contend support the exhaustion

 defense. At this stage, having found no genuine issues of material fact, the Court notes that it does

 not appear that a hearing pursuant to Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008), is

 required. See Wagoner v. Lemmon, 778 F.3d 586, 591 (7th Cir. 2015) (“The purpose of a Pavey

 hearing is to resolve disputed factual questions that bear on exhaustion . . . .”); Thomas v. Reese,

 787 F.3d 845, 848 (7th Cir. 2015) (reversing the grant of summary judgment on exhaustion because

 the undisputed evidence presented at summary judgment showed that the administrative remedy

 process was unavailable to the plaintiff, and ordered the case to “proceed to the merits” in the

 district court, not proceed to a Pavey hearing). The plaintiff will have fourteen days to respond to

 any evidence or arguments presented by the defendants.

        Alternatively, the defendants may withdraw their affirmative defense by this date.

        IT IS SO ORDERED.



                                                  6
Case 1:19-cv-03005-TWP-TAB Document 31 Filed 04/30/20 Page 7 of 7 PageID #: 130




        Date:    4/30/2020




 Distribution:

 HEATH RUTHEFORD
 962545
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Inmate Mail/Parcels
 5124 West Reformatory Road
 PENDLETON, IN 46064

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Rachel D. Johnson
 KATZ KORIN CUNNINGHAM, P.C.
 rjohnson@kkclegal.com




                                       7
